DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
New claims 28 and 29 presented in the Amendment filed April 11, 2022 have been received and considered by Examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 24 (and new claims 28 and 29) in the reply filed on April 11, 2022 is acknowledged.  

The restriction requirement made of record in the Restriction Requirement mailed December 13, 2021 has been withdrawn in favor of the following basis for restriction. Note that Yamane et al. (US 2008/0107847) is also relied upon in the rejections of record below.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, 24, 28 and 29, drawn to a sheet-like composite, classified in B32B 27/10.

Group II, claims 15-23, drawn to a method [of forming the sheet-like composite], classified in B32B 37/00. 

Group III, claim 25, drawn to a method [of forming a precursor], classified in B65B 43/10.

Group IV, claim 26, drawn to a method [of forming a closed container], classified in B65B 3/00.



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the thickness of the barrier material layer being in a range from 1 nm to 1 micron, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2008/0107847. See 35 U.S.C. 103 rejection of claim 1 below ( 1 micron is disclosed as a suitable thickness for the barrier material layer [PGA barrier layer G]; paragraph 0033 of US 2008/0107847).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Objections
Claim 2 is objected to because of the following informalities: it appears that “(107)” should be deleted, because “(107)” is not currently recited in claim 1 (all reference characters were deleted from the claims in the preliminary amendment).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11, 12, 14, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US 2008/0107847).

In regard to claim 1, Yamane et al. teach a sheet-like composite having a number of possible/suitable layer sequences, including the following layer sequence:

P/S/B/G/B

Where P stands for biological polymer substrate sheet, S stands for aqueous adhesive layer, G stands for PGA barrier resin layer and B stands for another biodegradable resin layer (paragraph 0046; the PGA resin layer is the barrier layer of Yamane et al.: see, for example, paragraphs 0014, 0027 and 0034; the biological polymer substrate sheet may be paper [paragraphs 0018-0022], or, if it is not paper, it may be laminated to a sheet of paper [paragraph 0022]).

Therefore, in the layer sequence P/S/B/G/B, either of (1) layer P that is paper or (2) either of (a) layer P that is not paper or (b) the paper layer that is bonded to the layer P that is not paper (paragraph 0022) correspond to the claimed carrier layer, the layer B that is between layer S and layer G corresponds to the claimed barrier substrate layer and layer G corresponds to the claimed barrier material layer.
Yamane et al. teach that the thickness of layer G (that corresponds to the claimed barrier material layer) is preferably from 1 micron to 5000 microns (paragraph 0033). While Yamane et al. do not teach a specific embodiment of the composite having a P/S/B/G/B layer sequence where the thickness of the layer G has a thickness in a range of from 1 nm to 1 micron, since Yamane et al. disclose 1 micron as a suitable thickness for the PGA barrier resin layer (layer G) via the teaching of a preferable thickness range for the PGA barrier resin layer of from 1 micron to 5000 microns, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Yamane et al. to have formed a composite having a P/S/B/G/B layer sequence where the thickness of the layer G has a thickness of 1 micron.

	In regard to the recitations regarding the inner and outer sides of the sheet, since the claimed article is a “sheet-like” composite (which recites/requires only the form of a sheet), and since there is otherwise no structure that would require the presence of actual inner and outer sides (such as a container structure, hollow body structure, etc.) the recitations “inner” and “outer” do not recites/require anything in particular regarding the structure of the “sheet-like” composite, and the recitations may further be considered to be intended use limitations (that do not recite/require anything in particular regarding the structure of the “sheet-like” composite). The layer ordering that is required by the recitation of inner and outer surfaces and the structural relationships of the layers relative to the inner and outer surfaces is met by the laminate taught by the P/S/B/G/B layer sequence as discussed above.

	In regard to claim 2, Yamane et al. teach the laminate as discussed above in regard to claim 1, where the thickness of the PGA barrier layer (layer B) is 1 micron. Since the thickness of the PGA barrier layer is 1 micron as discussed above in regard to claim 1, one of ordinary skill in the art at the time of the filing of the application would have recognized that there would have been nothing nonobvious about the thickness of the claimed barrier layer (which is the combination of the PGA barrier resin layer G and the another biodegradable resin layer B [the layer B that is between layer S and layer G in the P/S/B/G/B layer sequence])  being at least 2 microns, and up to 35 microns as claimed. In other words, there would have been nothing nonobvious about the thickness of the layer B of the barrier layer being 1 micron or values close to that, if the thickness of the PGA layer G is 1 micron, so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a laminate according to the teachings of Yamane et al. such that the thickness of the combination of layer G and the layer B that is between layer S and layer G in the P/S/B/G/B layer sequence to have fallen within the claimed range of 2 to 35 microns.

	In regard to claim 3, Yamane et al. teach the laminate as discussed above in regard to claim 1 having the P/S/B/G/B layer sequence. In this layer sequence, the barrier substrate layer B that is between layer S and layer G adjoins the barrier material layer G.

In regard to claim 4, Yamane et al. teach the laminate as discussed above in regard to claim 1. Yamane et al. teach that the oxygen permeation rate of the barrier layer (layer G) is at most 8 cc/m.sup.2/day/atm/when measured at a temperature of 23.degree.C. and a relative humidity of 80% (paragraph 0034), which falls within the claimed range of 0.1 to 40 cc/m.sup.2/day/atm (1 bar=0.987 atm, so 0.1 to 40 cc/m.sup.2/day/atm = 0.0987 to 39.48 cc/m.sup.2/day/bar.

In regard to claim 5, Yamane et al. teach the laminate as discussed above in regard to claim 1. Yamane et al. teach the following amongst the suitable materials for the additional biodegradable material layer B:

…poly (.alpha.-oxyacids), such as polylactic acid (e.g., "LACEA" made by Mitsui Kagaku K.K.), poly (.omega.-oxyacids) such as polyhydroxybutyric acid (P3HB) (e.g., "BIOPOL" made by Monsanto Co.), polylactones such as polycapaolactone (e.g., "CELL GREEN" made by Daicel Kagaku Kogyo K.K.), condensates of at least aliphatic dicarboxylic acids such as succinic acid and glycols (e.g., "BIONOLE" made by Showa Kobunshi K.K.; "GS-Pla" made by Mitsubishi Kagaku K.K.; "BIOMAX" made by Dupont Co.); and these polymers can include a carbonate structure as by copolymerization with, e.g., trimethylene carbonate.  These can be structured singly or in combination of two or more species.  Among these, polyesters,  inclusive of: poly (.alpha.-oxyacids) such as polylactic acid ("LACEA"), poly (.omega.-oxyacids) such as polyhydroxybutyric acid (P3HB) ("BIOPOL"), polycapcolactones such as polycaprolactone ("CELL GREEN"), and condensates of at least aliphatic dicarboxylic acids such as succinic acid and glycols ("BIONOLE", "GS-Pla", "BIOMAX"), are preferred.
	
Paragraph 0040.

As polyesters, all of these materials are polycondensates. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Yamane et al. to have used any of the materials taught in paragraph 0040 as the material of the additional biodegradable material layer B of the barrier substrate layer as discussed above in regard to claim 1, since these materials are disclosed as suitable materials for the B layer by Yamane et al.
In regard to claim 6, Yamane et al. teach the laminate as discussed above in regard to claim 1. The PGA resin of the PGA barrier resin layer G is a barrier polymer (see, for example, paragraphs 0014, 0027 and 0034), and it is present in an amount of over 50%.

In regard to claim 8, Yamane et al. teach the laminate as discussed above in regard to claim 1. Aluminum is not a required component of the laminate of Yamane et al., including that it is not required as a component of any component of the laminate of Yamane et al., so laminates having 0% aluminum fall squarely within the scope of the teachings of Yamane et al.

In regard to claim 11, Yamane et al. teach the laminate as discussed above in regard to claim 1. In the instance where layer P is not paper, the layer P that is not paper corresponds to the claimed outer polymer layer, and the paper that is laminated to it (paragraph 0022) corresponds to the claimed carrier layer.

In regard to claim 12, Yamane et al. teach the laminate as discussed above in regard to claim 1. In the layer sequence P/S/B/G/B, the layer B that is not between layer S and layer G corresponds to the claimed inner polymer layer.

In regard to claim 14, Yamane et al. teach the laminate having layer sequence P/S/B/G/B as discussed above in regard to claim 1. In the instance where biological polymer substrate sheet P is paper (paragraphs 0018-0022), the carrier layer as claimed is paper.

In regard to claim 24, Yamane et al. teach the laminate having layer sequence P/S/B/G/B as discussed above in regard to claim 1. Claim 24 recites a sheet-like composite that is obtainable by the method of claim 15. The structural and compositional limitations that are required by method claim 15 are no different from the structural and compositional limitations that were addressed above in regard to claim 1, and therefore Yamane et al. teach a sheet-like composite having all structural and compositional limitations that are required by product-by-process claim 24.

In regard to claim 29, Yamane et al. teach the laminate having layer sequence P/S/B/G/B as discussed above in regard to claim 1. Yamane et al. teach that the PGA barrier layer G is stretched (paragraph 0030) biaxially (paragraph 0063), and that while it may stretched as a single layer film before it is bonded/laminated to any other layer of the laminate, it may also be stretched along with another biodegradable layer (layer B, and this includes the layer B that is between layer S and layer G) bonded/laminated to it (paragraph 0030). One of ordinary skill in the art would have recognized that this would result in the layer B also being biaxially oriented. Therefore, since Yamane et al. establish that the PGA barrier layer G may be biaxially stretched with the layer B bonded to it, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Yamane et al. to have formed a composite having a P/S/B/G/B layer sequence where at least the layers of the “B/G” sequence are biaxially oriented.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US 2008/0107847) in view of Rosen (USPN 5,156,330).
Yamane et al. teach the laminate as discussed above in regard to claim 1 having the P/S/B/G/B layer sequence. Yamane et al. teach that the laminate is for forming food packaging, including trays and boxes (paragraphs 0001 and 0028).
Yamane et al. do not disclose that the laminate may have a linear depression on its outer side.
Rosen, however, disclose a laminate food package (see throughout reference including abstract) such as a carton (col. 3, line 33 and Fig. 1 and 2) which includes a linear depression (linear recess) on the outer side of the laminate which facilitates tearing the package open at a preselected location at which the user is to open the package (tearing mark 9, Fig. 1 and 3 and col. 5, lines 46-55).  
	Since Rosen establish that it is known to form a linear recess (depression) in a laminate formed into a food package to facilitate tearing the package open at a preselected location at which the user is to open the package	, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Rosen to have formed a linear recess (depression) in the laminate of Yamane et al. at a preselected location such that a tearing mark/line that facilitates opening of the package formed from the laminate would be present at the desired location of the package.

Claims 9, 10, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US 2008/0107847) in view of Akao et al. (USPN 6,376,057).
In regard to claim 9, Yamane et al. teach the laminate as discussed above in regard to claim 1. 
Examiner notes that the particular claim language “a layer surface of the barrier layer that faces the inner side of the sheet-like composite adjoins a first adhesion promoter layer” (lines 2-3) requires that the adhesive layer claimed in claim 9 is inside relative to the inner surface that is formed from the barrier material layer as claimed, meaning that the adhesive layer claimed in claim 9 is more inside of the barrier material layer (and barrier layer), within the outer to inner structural scheme established in claim 1.
		Yamane et al. teach that, in addition to the layers of the layer sequence P/S/B/G/B, there may be an additional hot adhesive layer or layers included in the laminate (paragraph 0046). Since Yamane et al. establish that there may be an additional hot adhesive layer or layers included in the laminate over the S adhesive layer that is explicitly disclosed in the layer sequence P/S/B/G/B of paragraph 0046, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Yamane et al. to have included an additional adhesive layer between the G layer and the B layer that is not between the S layer and G layer.
		While Yamane et al. teach that a suitable material for the adhesive layer/s is a vinyl acetate or ethylene vinyl acetate adhesive (paragraphs 0015, 0076, 0083 and 0112 for vinyl acetate, paragraph 0078 for ethylene vinyl acetate), Yamane et al. do not teach that the hot adhesive may be an acrylic acid copolymer adhesive.
		Akao et al., however, teach a packaging laminate where suitable materials for the adhesive layers of the packaging laminate are ethylene vinyl acetate and acrylic acid copolymer adhesives, among others (col. 38, lines 17-54). Since Akao et al. establish that ethylene vinyl acetate and acrylic acid copolymer adhesives are both suitable adhesives for the adhesive layers of packaging materials, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Akao et al. to have used an acrylic acid copolymer adhesive as the material of the adhesive layer between the G layer and the B layer that is not between the S layer and G layer as discussed above.

In regard to claim 10, Yamane et al. teach the laminate as discussed above in regard to claim 1. In the layer sequence P/S/B/G/B, adhesive layer S corresponds to the “further adhesion promoter layer” recited in claim 10.
While Yamane et al. teach that a suitable material for the adhesive layer/s is a vinyl acetate or ethylene vinyl acetate adhesive (paragraphs 0015, 0076, 0083 and 0112 for vinyl acetate, paragraph 0078 for ethylene vinyl acetate), Yamane et al. do not teach that the adhesive may be ethylene-alkyl acrylate copolymer.
		Akao et al., however, teach a packaging laminate where suitable materials for the adhesive layers of the packaging laminate are ethylene vinyl acetate and ethylene ethyl acrylate (which is an ethylene-alkyl acrylate), among others (col. 38, lines 17-54). Since Akao et al. establish that ethylene vinyl acetate and ethylene ethyl acrylate adhesives are both suitable adhesives for the adhesive layers of packaging materials, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Akao et al. to have used an ethylene ethyl acrylate adhesive as the material of the adhesive layer S in the laminate of layer sequence P/S/B/G/B as discussed above in regard to claim 1.

In regard to claim 13, Yamane et al. teach the laminate as discussed above in regard to claim 1. In the layer sequence P/S/B/G/B, adhesive layer S corresponds to the “intermediate polymer layer” recited in claim 13.
While Yamane et al. teach that a suitable material for the adhesive layer/s is a vinyl acetate or ethylene vinyl acetate adhesive (paragraphs 0015, 0076, 0083 and 0112 for vinyl acetate, paragraph 0078 for ethylene vinyl acetate), Yamane et al. do not teach that the adhesive may be ethylene-alkyl acrylate copolymer.
		Akao et al., however, teach a packaging laminate where suitable materials for the adhesive layers of the packaging laminate are ethylene vinyl acetate and low density polyethylene (LDPE), among others (col. 38, lines 17-54). Since Akao et al. establish that ethylene vinyl acetate and LDPE are both suitable adhesives for the adhesive layers of packaging materials, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Akao et al. to have used an LDPE as the material of the adhesive layer S in the laminate of layer sequence P/S/B/G/B as discussed above in regard to claim 1.

In regard to claim 28, Yamane et al. teach the laminate as discussed above in regard to claim 1. In the layer sequence P/S/B/G/B, adhesive layer S corresponds to the “intermediate [polyolefin] layer” recited in claim 28.
While Yamane et al. teach that a suitable material for the adhesive layer/s is a vinyl acetate or ethylene vinyl acetate adhesive (paragraphs 0015, 0076, 0083 and 0112 for vinyl acetate, paragraph 0078 for ethylene vinyl acetate), Yamane et al. do not teach that the adhesive may be or an unmodified/non-functionalized polyolefin.
		Akao et al., however, teach a packaging laminate where suitable materials for the adhesive layers of the packaging laminate are ethylene vinyl acetate and unmodified/non-functionalized polyolefins, among others (col. 38, lines 17-54). Since Akao et al. establish that ethylene vinyl acetate and unmodified/non-functionalized polyolefins are both suitable adhesives for the adhesive layers of packaging materials, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application based on the teachings of Akao et al. to have used an unmodified/non-functionalized polyolefin as the material of the adhesive layer S in the laminate of layer sequence P/S/B/G/B as discussed above in regard to claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788